Citation Nr: 1615478	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  08-16 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded this matter for additional development in December 2011.  Subsequently, in an April 2014 decision, the Board denied entitlement to an increased rating for bilateral hearing loss and granted entitlement to a 50 percent rating prior to December 20, 2011, for the Veteran's PTSD, while denying entitlement to a rating greater than 50 percent for any time period on appeal.

In a letter dated in July 2014, the Veteran filed a motion for reconsideration of the April 2014 Board decision, but withdrew the motion in a letter dated later that same month.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 Joint Motion for Remand (JMR), the Court, in a March 2015 Order, vacated the Board's decision with respect to the above denials and remanded the matter to the Board.

The Board remanded the case in June 2015 for new VA examinations and to obtain outstanding treatment records.  VA examined the Veteran in September and October 2015, and it obtained the outstanding treatment records.  Additionally, the AMC clearly considered whether referral for extraschedular consideration was warranted in the November 2015 supplemental statement of the case (SSOC).  Therefore, VA substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In February 2016, the Veteran requested service connection for a traumatic brain injury (TBI). This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  From March 2007, the Veteran's service-connected PTSD has not caused either occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, or total social and occupational impairment.

2.  Prior to September 17, 2015, the Veteran's average puretone thresholds were no greater than 55 in the right ear and 58 in the left ear and speech recognition scores were not less than 88% in the right ear and 84% in the left ear.

3.  As of September 17, 2015, the Veteran was shown to have hearing loss of level V in each ear.


CONCLUSIONS OF LAW

1.  From March 2007, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From September 17, 2015, but no earlier, the criteria for a 10 percent evaluation for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Of note, while this case was the subject of a JMR, there was no allegation of any notice error advanced to the Court of Appeals for Veterans Claims (Court).  Thus, adjudication of his claim at this time is warranted. 
 
In this case, the Veteran is challenging the initial disability rating assigned following the grants of service connection for PTSD and bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  Thus, because the notice that was provided before service connection for PTSD and bilateral hearing loss was granted was legally sufficient, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has been satisfied in this case.  All available relevant evidence pertinent to the issue on appeal is in the claims file, including the Veteran's service treatment records, VA treatment records, VA examination reports and statements from the Veteran.  As noted, the Board remanded this case in June 2015 to obtain any outstanding records.  The requested records were obtained.  Additionally, following the most recent SSOC, additional VA treatment records were uploaded onto the Veteran's electronic claims file in VBMS.  However, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of those documents in an April 2016 letter.

VA examinations with respect to the issues on appeal were obtained in May 2007, December 2011, September 2015, and October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA medical examinations obtained in this case are adequate.  The examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disabilities under the applicable rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Additionally, the evidence of record does not suggest any worsening of psychiatric or hearing symptomatology since the most recent VA examinations so as to mandate the provision of an additional examination.

The available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Increased Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).

PTSD

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent evaluation is warranted where PTSD causes occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activity; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting) and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where PTSD causes total occupational and social impairment, due to symptoms such as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.
 
When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the DSM-IV.

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF score generally reflects an examiner's finding as to the Veteran's functioning score on that day and, like an examiner's assessment of the severity of a condition, is not dispositive.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

An October 2006 VA PCT Intake Note shows that the Veteran reported symptoms of depression and anxiety, with poor sleep, intrusive thoughts of his combat experience, and hypervigilance.  The Veteran reported that he owned his own business and had been married almost thirty years to his current spouse.  He stated that he enjoyed reading and watching movies and had played basketball on and off for years in pickup groups.  He was diagnosed with PTSD and a GAF score of 65 was assigned.  It was recommended that the Veteran participate in a weekly coping skills group.

At a follow-up appointment, the Veteran reported that his faith helped him cope with traumatic experiences in Vietnam and that he had a supportive wife.  He also stated that owning his own business allowed him flexibility in managing his symptoms.  The Veteran was observed to be well-oriented with no impairment of speech, memory, or thought processes.  Judgment and insight were normal.  The Veteran denied delusions, hallucinations, suicidal or homicidal ideations, or substance abuse.  

In May 2007, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he was participating in individual therapy and group therapy and was taking citalopram for his psychiatric symptoms.  He reported that the PCT program had been helpful in managing his symptoms.  The Veteran described a history of adjustment problems following his return from Vietnam, including fighting, destruction of property, and a robbery 1973.  His first marriage ended after two years, which the Veteran attributed to his fits of rage and terrible nightmares.  The Veteran stated that he currently owned his own business and described himself as a workaholic.  He indicated that his only close relationship was with his spouse, but that the relationship was somewhat strained.  He reported that he enjoyed working in his garden, working on antique cars, and spending time with his spouse.  

The Veteran complained of almost constant intrusive thoughts that interfered with his concentration, as well as of mild to moderate levels of irritability.  He also reported that he had difficulty feeling connected to others and that he slept 2-3 hours per night.  

The Veteran was described as cooperative and friendly; however, his mood was anxious, agitated and depressed.  His affect was constricted and blunted and his psychomotor activity was hyperactive and restless.  He was easily distracted.  The Veteran's thought process was characterized as rambling, racing, and circumstantial, with thought content including ruminations and paranoid ideation.  The examiner noted an inconsistent presentation of content and emotion.  However, the Veteran had no delusions or hallucinations, his judgment and insight were intact, and his memory was normal.  He also denied panic attacks, suicidal ideations, and homicidal ideations.  His impulse control was good.  The Veteran was able to maintain minimal personal hygiene and he reported no problems with activities of daily living.  He denied missing any time at work due to his PTSD symptoms.  The Veteran was diagnosed with PTSD and assigned a GAF score of 55.  The examiner opined that the Veteran's disability would not result in total occupational and social functioning or deficiencies in most areas, but would cause reduced reliability and productivity.  

VA outpatient treatment records reflect ongoing participation in individual and group therapy, with the Veteran reporting benefit from this.  He continued to report symptoms of nightmares, intrusive thoughts, anxiety, avoidance, and sleep disturbances.  He continued to describe himself as a workaholic and indicated that his work helped him cope with his PTSD symptoms.  He reported that his business and marriage were doing well and endorsed a strong faith.  He also reported leisure activities such as working outdoors around his home and working on antique cars.  A July 2009 VA Mental Health Outpatient treatment note documents that the Veteran discontinued his psychiatric medications almost a year earlier because he felt that he no longer needed them.  He also stopped participating in group therapy in 2010, because he felt that he had received the maximum benefit from this therapy.  

In December 2011, the Veteran was afforded a new VA examination at which he reported symptoms of depressed mood, anxiety, chronic sleep impairment, hypervigilance, difficulty establishing and maintaining work and social relationships, and impaired impulse control.  The Veteran described his marriage as volatile, with periodic physical altercations; however, he also described his wife as "the love of [his] life."  He described himself as a loner and denied any close friendships or contact with family members.  However, he did report that he smoked marijuana once or twice per week with either his mechanic or his brother-in-law.  He reported that most of his free time was spent working on antique cars, walking in the woods around his house, and performing maintenance work on his house.  The Veteran also continued to manage his pest control business on a part-time basis.  

The Veteran was described as cooperative and well-oriented.  The Veteran's mood was euthymic and he spoke in a dramatic fashion.  His affect was frequently inconsistent with content.  His memory, concentration, and attention were intact.  He denied delusions, panic attacks, and suicidal and homicidal ideations.  He reported that when he was angry, he would hear a voice urging him to fight.  His impulse control was characterized as poor, with a reported history of physical altercations with his spouse.  Psychological tests were administered and the results were consistent with PTSD and Axis II pathology.  The results also suggested some tendency to exaggerate psychiatric problems.  The Veteran's responses to the Clinician Administered PTSD Scale (CAPS) were sub-threshold for PTSD.  

The Veteran was diagnosed with PTSD in partial remission and a Personality Disorder, NOS, with Cluster B traits.  The examiner clarified that the Veteran's PTSD causes recurrent nightmares about trauma, feelings of detachment from others, sleep disturbances, and irritability, while his personality disorder causes history of antisocial behavior, a pattern of intense and unstable interpersonal relationships, affect instability, impulsivity, and difficulty controlling anger.  A GAF score of 70 was assigned and the examiner opined that the Veteran's disability would cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA examined the Veteran again in October 2015.  The examiner noted the Veteran continued with individual psychotherapy.  Treatment notes indicated he continued to have intrusive thoughts, hypervigilance, and irritability.  He reported his business was prospering and it kept him busy.  He also noted he had a good relationship with his wife.  The examiner, upon reviewing treatment records from 2006-2015, noted the Veteran "is benefiting from treatment and his functioning is improving."  However, the examiner contrasted this with the image the Veteran presented during his three VA examinations, in which "he reported almost constant intrusive thoughts and terrible nightmares...feeling anxious, depressed, and irritable with fits of rage."  Importantly, the examiner found "there was no evidence of exaggeration."  

Notwithstanding the foregoing, the examiner concluded "the Veteran's current level of functioning" was consistent with a 50 percent evaluation.  The Veteran maintained interest in fishing and maintaining an antique car, and he denied any suicidal ideation.  Although he has difficulty maintaining social relationships, he also has no difficulty completing the activities of daily living, with no signs of though disorder or gross cognitive impairment.

Based on all the above evidence, the Board finds that an initial disability rating in excess of 50 percent for the Veteran's service connected PTSD is warranted based on the Veteran's symptoms, including, but not limited to, near constant intrusive thoughts, anxiety, irritability, and sleep disturbances; however, a disability rating in excess of 50 percent is not warranted. 

The Veteran has consistently reported symptoms such as intrusive thoughts and dreams of combat experiences, avoidance, hypervigilance, sleep disturbances, anxiety, irritability, and depressed mood.  However, the effect of these symptoms on the Veteran's occupational and social functioning appears to be mild to moderate at best. 

Despite his mental health problems, the Veteran has reported having a more than thirty-year relationship with his current spouse.  Furthermore, although the Veteran denied having close friends or contact with family, he reported meeting regularly with his mechanic and his brother-in-law.  The Veteran has also reported engagement in a number of hobbies such as reading, watching movies, spending time outdoors, and working on antique cars.  Thus, it appears that the Veteran is at least minimally socially engaged and has at least one close personal relationship that provides him with support.  Additionally, the Veteran has successfully owned and operated his own pest control business for decades.  

The VA examiners, as well as the Veteran's mental health treatment providers, have found the Veteran's insight and judgment to be intact, with no evidence of any thought disorder or impaired memory.  The Veteran has consistently been described as well-oriented.  He has been able to communicate coherently and logically with medical professionals, as well as VA employees.  There is no evidence of mania or psychosis.  He has also denied suicidal or homicidal ideations or panic attacks.  

The Board notes that the symptoms and level of impairment described by the General Formula for Rating Mental Disorders for a disability that is 70 percent disabling, such as "obsessional rituals that interfere with routine activities"; "speech intermittently illogical, obscure, or irrelevant"; "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively"; "impaired impulse control (such as unprovoked irritability with periods of violence)"; "spatial disorientation"; and "neglect of personal appearance and hygiene" indicate an individual that is severely debilitated by his psychiatric disability.  

GAF scores throughout the period on appeal have ranged from a low of 55 to a high of 70, indicating a generally mild to moderate disability.  

The Board notes that while the Veteran continues to experience some level of difficulty in work, family relations, and mood due to his PTSD symptoms, his improved symptomatology does not approximate the severity of that contemplated by a 70 percent disability rating.  The United States Court of Appeals for the Federal Circuit has held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio v. Shinseki 713 F.3d 112, 117 (Fed. Cir. 2013).  If the severity of the symptoms is not comparable to those described in the contemplated disability rating, the fact that the experienced symptoms have adversely impacted a veteran's work, school, family relations, judgment, thinking and mood will not entitle the veteran to a higher rating.  See id at 116.  

For a 70 percent rating, it is expected that the psychiatric symptomatology causes an inability to establish and maintain effective relationships.  Here, the Veteran has maintained family relationships.  As such, it is not felt that this represents an inability commensurate with a 70 percent rating.  Moreover, 70 percent rating "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  See Vazquez-Claudio at 117 (emphasis added).  As stated above, the evidence shows that the Veteran was evaluated as having fair thinking and judgment, and that the Veteran described having positive family-relations.  As such, the Board finds that the evidence does not show that the Veteran experiences impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as those included under the 70 percent criteria.  
Of note, an April 2014 Board decision previously found that a schedular rating for PTSD in excess of 50 percent was not warranted.  While this decision was ultimately vacated pursuant to a JMR, the Court of Appeals for Veterans Claims (Court) did not take any issue with the determination that the Veteran's schedular rating for PTSD, but rather remanded the case for additional extraschedular consideration.  Since the case was returned, additional treatment records have been obtained and an additional examination provided, but as discussed above, these simply did not support a higher schedular rating.
  
Bilateral Hearing Loss

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I rating purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  Id.

Of record are results from VA compensation examinations May 2007, December 2011, and September 2015.  

The May 2007 VA examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 45, 60, and 60 decibels, respectively, for an average over the four frequencies of interest of 48.75 decibels.  Test results of puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 30, 65, 65, and 60 decibels, respectively, for an average over the four frequencies of interest of 55 decibels.  Speech audiometry test results revealed speech recognition ability of 100% in the right ear and 96% in the left ear.  These results show that the Veteran does not have exceptional hearing loss in the either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the May 2007 measurements results in assignment of Roman Numeral I to the right ear and Roman Numeral I to the left ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.

Additional VA testing was performed in December 2011.  The December 2011 examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 30, 55, 65, and 70 decibels, respectively, for an average over the four frequencies of interest of 55 decibels.  Puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 30, 65, 70, and 65 decibels, respectively, for an average over the four frequencies of interest of 58 decibels.  Speech audiometry test results revealed speech recognition ability of 88% in the right ear and 84% in the left ear.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI to the December 2011 measurements results in assignment of Roman Numeral III to the left ear and Roman Numeral II to the right ear, for the purpose of determining a disability rating.  A 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column III.

Additional VA testing was performed in September 2015.  This examination yielded test results of puretone thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz of 35, 60, 60, and 90 decibels, respectively, for an average over the four frequencies of interest of 61.25 decibels.  Puretone thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz were 40, 75, 75, and 80 decibels, respectively, for an average over the four frequencies of interest of 67.5 decibels.  These results show that the Veteran does not have exceptional hearing impairment in either ear as contemplated in 38 C.F.R. § 4.86.  

In contrast to the previous two examinations, speech audiometry tests could not be conducted in either ear.  As such, Table VI A is employed pursuant to 38 C.F.R. § 4.85(c).  This results in assignment of Roman Numeral V to the left ear and Roman Numeral IV to the right ear, for the purpose of determining a disability rating.  A 10 percent rating is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row IV with column V.

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United States Court of Appeals for Veterans Claims held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  Here, all VA examiners noted that the Veteran would likely have difficulty hearing in situations with background noise.  

VA treatment records do not show any additional audiometric testing.

Based on all the above evidence, the Board finds the Veteran is entitled to a 10 percent evaluation from September 17, 2015, the date of the third VA examination.  A schedular rating in excess of 10 percent is not warranted at any time.

Extraschedular

In reaching these decisions, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not the Veteran raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD or hearing loss are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disabilities are adequate in this case.  For the PTSD, Vazquez-Claudio directed the Board to consider all of the Veteran's psychiatric symptomatology and to determine how these symptoms impacted his occupational and social functioning.  As such, the schedular rating that is assigned has considered all of the psychiatric symptomatology.  Moreover, despite the Board decision being remanded by the Court, there was no suggestion in the JMR that the Veteran's psychiatric disability was in any way exceptional or unusual so as to warrant referral for extraschedular consideration.  

Additionally, the audiological examinations are adequate under Martinak because they noted the functional effects of the Veteran's hearing loss.  The Board also finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not complained of any exceptional or unusual features of his hearing disability.  His hearing impairment is not shown to have impacted him in any exceptional or unusual way.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate.  

Finally, the JMR required the Board to address Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Board has considered Johnson, but the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collaborative impact of multiple service-connected disability that create such an exceptional circumstance to render the schedular rating criteria inadequate. Of note, the JMR did not identify any such impact, but simply found the Board had not discussed the possibility that it might be applicable.  Furthermore, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the scheduler rating criteria.

As a result, further inquiry into extraschedular consideration is moot.  Consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, 22 Vet. App. at 115.  


ORDER

An initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) is denied.

A 10 percent disability rating for service-connected bilateral hearing loss is granted effective September 17, 2015, but no earlier, subject to the laws and regulations governing the award of monetary benefits. 



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


